UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3152



In Re: CORLIA NAOMI GREEN,

                                                               Debtor.
_________________________


CORLIA NAOMI GREEN,
                                             Plaintiff - Appellant,

         and


JAMES GREEN, JR.,
                                                            Plaintiff,

         versus


MIDLAND MORTGAGE COMPANY,

                                              Defendant - Appellee,

         and


THOMAS L. LACKEY,

                                                   Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-3524-AW, BK-95-1-1082-DK)


Submitted:   December 12, 1996          Decided:     December 18, 1996
2
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Corlia Naomi Green, Appellant Pro Se. Anthony Joseph DiPaula,
COVAHEY & BOOZER, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying as un-
timely her motion for leave to appeal from an order of the bank-

ruptcy court granting relief from an automatic stay. Finding no

reversible error, we grant leave to proceed in forma pauperis and

affirm on the reasoning of the district court. Green v. Midland
Mortgage Co., Nos. CA-95-3524-AW; BK-95-1-1082-DK (D. Md. Dec. 1,
1995). We deny Appellee's motion to dismiss the appeal and we deny

Appellant's motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



                                3